Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "tolerant" in claims 1, 17 and 18 is a relative term which renders the claim indefinite.  The term "tolerant" is not defined by the claim, the specification does not provide a standard for For purposes of this examination, the term “tolerant” will be interpreted as non-limiting due to the relativity of its meaning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9, 11-13 and 17is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElroy (US 2007/0178338).
Regarding claims 1 and 17, McElroy discloses a fuel cell system, comprising: 
a fuel cell stack (101); 
a fuel inlet conduit (111) configured to provide a fuel to a fuel inlet of the fuel cell stack (see Fig. 1); 
an electrochemical pump separator (1) comprising an electrolyte, a cathode, and a carbon monoxide tolerant anode (see Fig. 1 which illustrates a cathode, an anode and an electrolyte); 
a fuel exhaust conduit  (63) that operatively connects a fuel exhaust outlet of the fuel cell stack to an anode inlet of the electrochemical pump separator (see Fig. 1 where the outlet of the anode at 103 is connected to the inlet of the electrochemical hydrogen pump/separator 1); and 
a product conduit (7) which operatively connects a cathode outlet of the electrochemical pump separator to the fuel inlet conduit (see Fig. 1). 
Regarding claim 3, McElroy further discloses the anode comprises a pure metal or metal alloy catalyst comprising Ag, Al, Au, Co, Cr, Cu, Fe, Ir, Mo, Ni, Pd, Pt, Ru, Rh, W, Zn, or any combination thereof (see paragraph 16 which discloses a chromium and iron containing catalyst). 
Regarding claim 6, McElroy further discloses an air inlet conduit (going into air preheater 125 in Fig. 1) configured to provide air to an air inlet of the fuel cell stack (see Fig. 1); and 
an air preheater (125) heat exchanger operatively connected to the fuel exhaust conduit and the air inlet conduit (see Fig. 1 which illustrates the fuel exhaust conduit 63 leading to the air preheater to exchange heat with the incoming air), wherein the air preheater heat exchanger is configured to cool the fuel exhaust using the air in the air inlet conduit. 
Regarding claim 7, McElroy further discloses a hydrogen cooler (129) heat exchanger operatively connected to the product conduit and the air inlet conduit (see Fig. 1 where the product conduit 7 and the air inlet supply exchange heat within exchanger 129), wherein the hydrogen cooler heat exchanger is configured to cool the hydrogen in the product conduit using the air in the air inlet conduit. 
Regarding claim 8, McElroy further discloses an air exhaust conduit (see outlet from cathode side of fuel cell in Fig. 1 which exits the top) configured to receive air exhaust output from the fuel cell stack; and an air heat exchanger (127) operatively connected to the air exhaust conduit and the air inlet conduit (see Fig. 1 whichi illustrates inlet air traveling through heat exchanger 127), wherein the air heat exchanger is configured to heat the air in the air inlet conduit using the air exhaust in the air exhaust conduit. 
Regarding claim 9, McElroy further discloses a fuel heat exchanger (121) operatively connected to the fuel inlet conduit and the fuel exhaust conduit (see Fig. 1 where fuel inlet conduit 111 is connected to heat exchanger 121 along with fuel exhaust conduit 63), wherein 
Regarding claim 11, McElroy further discloses an anode tail gas oxidizer  (107) configured to oxidize the fuel exhaust; and a splitter (201) operatively connected to the fuel exhaust conduit, the splitter configured to divert a portion of the fuel exhaust to the ATO (see Figure 2 which illustrates an embodiment where splitter 201 splits the fuel exhaust stream between an anode recycle and the burner 107). 
Regarding claim 12, McElroy further discloses the splitter (201) is located downstream of the fuel heat exchanger (121) with respect to a flow direction of the fuel exhaust (see Fig. 2). 
Regarding claim 13, McElroy further discloses a separator exhaust conduit (9) which extends through the air preheater heat exchanger (see Fig. 1 which illustrates a conduit which conducts the separator exhaust to the separator via the air preheater 125), wherein the separator exhaust conduit is configured to provide a fuel exhaust output from an anode outlet of the electrochemical pump separator to the ATO (as illustrated in Fig. 1). 

Claim(s) 1-5, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diethelm (US 2017/0250429).
Regarding claims 1, 18 and 19, Diethelm discloses a fuel cell system, comprising: 
a fuel cell stack (2); 
a fuel inlet conduit (205) configured to provide a fuel to a fuel inlet of the fuel cell stack (see Fig. 5); 
an electrochemical pump separator (4, see Fig. 3, paragraph 18, 52) comprising an electrolyte (42), a cathode (9b), and a carbon monoxide tolerant anode (9a) with an integrated shift castalyst (43, paragraph 50); 

a product conduit (213) which operatively connects a cathode outlet of the electrochemical pump separator to the fuel inlet conduit (see Fig. 5). 
Regarding claim 2, Diethelm further discloses the anode comprises a water-gas shift (WGS) catalyst (43, paragraph 50). 
Regarding claim 3, Diethelm further discloses a pure metal or metal alloy catalyst comprising Ag, Al, Au, Co, Cr, Cu, Fe, Ir, Mo, Ni, Pd, Pt, Ru, Rh, W, Zn, or any combination thereof (paragraph 53). 
Regarding claim 4, Diethelm further discloses the anode further comprises a bonding agent (as apparent by the illustration of the anode bonded to the electrolyte in Fig. 3); 
the fuel exhaust conduit (208) is configured to provide a fuel exhaust output from the fuel exhaust outlet of the fuel cell stack (see Fig. 5 which illustrates the anode exhaust exiting fuel cell via conduit 208) to the anode inlet (216) of the electrochemical pump separator (Fig. 5); and 
the product conduit (213) is configured to provide hydrogen output from the cathode outlet of the electrochemical pump separator to the fuel inlet conduit (see recycle stream 213 in Fig. 5). 
Regarding claim 5, Diethelm further discloses a water-gas shift (WGS) reactor (8, see Fig. 5) operatively connected to the fuel inlet conduit upstream of the electrochemical pump separator (see Fig. 5 where reactor 8 is upstream of pump separator 4) with respect to a flow direction of the fuel exhaust through the fuel exhaust conduit. 
Regarding claim 16, Diethelm further discloses the fuel cell stack is located in a hot box, and the electrochemical pump separator and the WGS reactor are located outside the hot box (see . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diethelm (US 2017/0250429) in view of McElroy (US 2007/0178338).
Regarding claim 6, Diethelm discloses an air inlet conduit (100) configured to provide air to an air inlet of the fuel cell stack (see Fig. 5 which illustrates air conveyed to fuel cell 2 inlet); and
an air preheater heat exchanger (103).  Diethelm goes on to teach that the fuel exhaust conduit (208) has a cooler (209) but does not teach that the air preheater and the fuel exhaust cooler exchange heat with each other.
McElroy also discloses a fuel cell and an electrochemical pump (see Fig. 1).

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the heat exchangers of Diethelm into a single, integral heat exchanger, as disclosed by McElroy.  Such a modification would further integrate the heat exchange within the system which would allow for less external heat needed to heat the incoming air stream to the fuel cell while also reducing the number of heat exchangers needed from 2 to a single heat exchanger.
Regarding claim 20, Diethelm teaches an air inlet conduit (100) with a preheater (103) and teaches a product conduit 213 that comprises warm hydrogen from the water gas shift reaction within the pump separator.  Diethelm, however, does not teach exchanging heat between the incoming air stream and the product conduit.
McElroy, like Diethelm, teaches a fuel cell air preheater (129) that exchanges heat between the hot hydrogen product from the pump separator and the incoming air stream (paragraph 19).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the hydrogen cooler exchanger of McElroy to the apparatus of Diethelm in order to assist in preheating the incoming air stream.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElroy (US 2007/0178338) in view of Leshchiner (US 2009/0258259).
Regarding claims 10 and 14, McElroy discloses a shift reactor along with a fuel heat exchanger and an air preheater, but does not integrate these two systems.  More specifically, McElroy does not teach the fuel heat exchanger or the air preheater coated with a shift catalyst.
Leshchiner also discloses a shift reactor (paragraph 9).
Leshchiner teaches an integrated reactor/exchanger where a catalyst is coated on the surface of the exchanger and utilizes the heat generated from the reactor to transfer to a separate fluid (paragraph 23).
As such, it would have been obvious to integrate the exchangers and the shift reactor of McElroy, as taught by Leshchiner in order to limit the number of process units required in a system.  Such a modification is nothing more than using one piece of construction rather than the two pieces disclosed by McElroy (see MPEP §2144(V)(B)).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElroy (US 2007/0178338) in view of Keefer (US 2002/0142208).
Regarding claim 15, McElroy discloses that the reformer contains a steam methane reforming catalyst (paragraph 19) but does not explicitly disclose the type of catalyst.  More specifically, McElroy does not disclose a reformer containing a water-gas shift (WGS) catalyst.
Keefer also discloses a reforming apparatus (see abstract).
Keefer teaches a steam methane reformer which utilizes a nickel based catalyst which can also function as a shift catalyst (paragraph 51).
As such, it would have been obvious to one of ordinary skill in the art to utilize the steam methane reforming catalyst of Keefer in the apparatus of McElroy in order to reform the methane of McElroy.  This catalyst can also function as a shift catalyst as disclosed by Keefer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725